BIJUR, J.
As I interpret the correspondence between the parties, it consists of the recital on behalf of the plaintiffs of all the terms of an oral purchase of 50 cases of a certain class of goods at a certain price, with right on the part of the defendant to substitute certain other goods at a fixed price. The letter signed by defendant acknowledges that such a transaction took place and refers in words to the letter of the plaintiffs. The mere fact that it goes on to indicate either the opinion, desire, or hope of the writer that the order was not “entered” is merely equivalent to a request for a cancellation; but that does not detract from the due written acknowledgment by the defendant of the terms and existence of the contract set forth in the letter of the plaintiffs. That such an acknowledgment completely satisfies the statute of frauds has been repeatedly held, notably in Spiegel v. Lowenstein, 162 App. Div. 443, 147 N. Y. Supp. 655, where the identification of the several written documents was not so clear and complete as in the case at bar.
The judgment should, in my opinion, be affirmed, with costs.
PHILBIN, J., concurs.